                       Case 1:19-cv-03183-JEB Document 5 Filed 10/28/19 Page 1 of 2

19 ,,( #;FV& (.')*0 32 +')-$ <UNNPOS JO B 2JVJM 1DTJPO


                                      >86=43 <=1=4< 36<=;62= 29>;=
                                                                   GPR TIF
                                                          District
                                                    AAAAAAAAAA     of Columbia
                                                               3JSTRJDT PG AAAAAAAAAA

               District Capital Partners, LLC                         $
                                                                      $
                                                                      $
                                                                      $
                            1>6<@E<::"D#                              $
                                                                      $
                                V&                                           2JVJM 1DTJPO 8P& 1:2019cv03183
                                                                      $
                Douglas A. Palmer, Jr. and
                Ascend Capital Group, LLC                             $
                                                                      $
                                                                      $
                                                                      $
                           )9:9@86@E"D#                               $

                                                    SUMMONS IN A CIVIL ACTION

=P/ ")9:9@86@EJD @6?9 6@8 688C9DD# Douglas A. Palmer, Jr.
                                           45 Sutton Square SW
                                           Washington, DC 20024




          1 MBWSUJT IBS CFFO GJMFE BHBJOST YPU&

         ?JTIJO *) EBYS BGTFR SFRVJDF PG TIJS SUNNPOS PO YPU #OPT DPUOTJOH TIF EBY YPU RFDFJVFE JT$ Z PR .( EBYS JG YPU
BRF TIF >OJTFE <TBTFS PR B >OJTFE <TBTFS BHFODY% PR BO PGGJDFR PR FNQMPYFF PG TIF >OJTFE <TBTFS EFSDRJCFE JO 5FE& ;& 2JV&
:& )* #B$#*$ PR #+$ Z YPU NUST SFRVF PO TIF QMBJOTJGG BO BOSWFR TP TIF BTTBDIFE DPNQMBJOT PR B NPTJPO UOEFR ;UMF )* PG
TIF 5FEFRBM ;UMFS PG 2JVJM :RPDFEURF& =IF BOSWFR PR NPTJPO NUST CF SFRVFE PO TIF QMBJOTJGG PR QMBJOTJGG[S BTTPROFY%
WIPSF OBNF BOE BEERFSS BRF/ Kevin T. Carroll
                                           Wiggin and Dana LLP
                                           800 17th Street, Northwest, Suite 520
                                           Washington, DC 20006




       6G YPU GBJM TP RFSQPOE% KUEHNFOT CY EFGBUMT WJMM CF FOTFRFE BHBJOST YPU GPR TIF RFMJFG EFNBOEFE JO TIF DPNQMBJOT&
@PU BMSP NUST GJMF YPUR BOSWFR PR NPTJPO WJTI TIF DPURT&



                                                                               '/,*.' )% ('*3'2$ (.*2- 0+ (0524


3BTF/             10/28/2019
                                                                                         3<;@6EFC9 A: (>9C= AC )9BFEH (>9C=
                        Case 1:19-cv-03183-JEB Document 5 Filed 10/28/19 Page 2 of 2

19 ,,( #;FV& (.')*$ <UNNPOS JO B 2JVJM 1DTJPO #:BHF *$

 2JVJM 1DTJPO 8P& 1:2019cv03183

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           =IJS SUNNPOS GPR "@6?9 A: <@8<G<8F6> 6@8 E<E>9$ <: 6@H#
 WBS RFDFJVFE CY NF PO "86E9#                                         &

           " 6 QFRSPOBMMY SFRVFE TIF SUNNPOS PO TIF JOEJVJEUBM BT"B>679#
                                                                                PO "86E9#                             0 PR

           " 6 MFGT TIF SUNNPOS BT TIF JOEJVJEUBM[S RFSJEFODF PR USUBM QMBDF PG BCPEF WJTI "@6?9#
                                                                 % B QFRSPO PG SUJTBCMF BHF BOE EJSDRFTJPO WIP RFSJEFS TIFRF%
           PO "86E9#                               % BOE NBJMFE B DPQY TP TIF JOEJVJEUBM[S MBST LOPWO BEERFSS0 PR

           " 6 SFRVFE TIF SUNNPOS PO "@6?9 A: <@8<G<8F6>#                                                                      % WIP JS
            EFSJHOBTFE CY MBW TP BDDFQT SFRVJDF PG QRPDFSS PO CFIBMG PG "@6?9 A: AC;6@<I6E<A@#
                                                                                PO "86E9#                             0 PR

           " 6 RFTUROFE TIF SUNNPOS UOFXFDUTFE CFDBUSF                                                                              0 PR

           " 9TIFR "DB97<:H#&
                                                                                                                                           &


           7Y GFFS BRF "                           GPR TRBVFM BOE "                  GPR SFRVJDFS% GPR B TPTBM PG "          0.00          &


           6 EFDMBRF UOEFR QFOBMTY PG QFRKURY TIBT TIJS JOGPRNBTJPO JS TRUF&


 3BTF/
                                                                                            39CG9CJD D<;@6EFC9



                                                                                        1C<@E98 @6?9 6@8 E<E>9




                                                                                            39CG9CJD 688C9DD

 1EEJTJPOBM JOGPRNBTJPO RFHBREJOH BTTFNQTFE SFRVJDF% FTD/
